Title: From George Washington to Lieutenant Colonel Anthony Walton White, 10 February 1779
From: Washington, George
To: White, Anthony Walton

sir
Head Quarters Middlebrook 10th Febry 1779.

I received your letter of the 5th Inst.
It is my wish to avoid every measure, which has the appearance of distressing the farmer, or of forcing from him that forage which may be necessary for his own stock, in all cases, not strictly justified by the urgency of the occasion.
If subsistence for the whole regiment can be procured, thro’ the forage master in the regular mode without distress or coercion, you will continue them where you are. But if irregular measures must be used to procure, either grain or hay, a part must be sent to Baltimore, in order that the burden may be made easy to both places. Should this latter be the case, you will give such instructions to the officer who goes to Baltimore, as you have received for the goverment of the regiment. I am sir your most hble servt
Go: Washington
